Citation Nr: 1441736	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-08 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 2009, for the award of a higher 30 percent rating for gastroesophageal reflux disease (GERD) with associated short segment Barrett's esophagus, and Schatzki ring, status post dilation.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1988 to January 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  [The Board notes that a claim of service connection for PTSD was previously denied by the RO in a May 2009 rating decision; however, within one year after such decision, VA received new and material evidence to support the claim.  Therefore, such matter requires de novo review.  See 38 C.F.R. § 3.156(b).]

For procedural clarification, the Board notes that after the Veteran filed his notice of disagreement (NOD) in October 2010 for the two issues on appeal, he was provided a statement of the case (SOC) in February 2012 that only addressed the issue of service connection for PTSD (and not the issue of an earlier effective date for the 30 percent rating for his GERD disability).  Thereafter, he submitted a VA Form 9 in April 2012 to perfect an appeal of both issues, and the RO issued a supplemental SOC (SSOC) in July 2012 that addressed both issues.  The Board finds that the fact that the Veteran received a SSOC instead of a SOC amounts to no more than harmless error and results in no prejudice to him, given the fact that the July 2012 SSOC embodies the corrective action taken to remedy the procedural defect caused by not furnishing a SOC for the earlier effective date issue in response to the Veteran's October 2010 NOD.  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that a written statement that specifically identifies the issues appealed, and contains specific arguments as to the errors made by the Agency of Original Jurisdiction (AOJ) in denying the claim, meets the criteria for a timely-filed substantive appeal, even if it is filed prior to the issuance of the SOC.  See Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  Therefore, the Board finds that the Veteran's April 2012 VA Form 9 constitutes a timely substantive appeal for both issues, and that both issues are now properly before the Board.

The claim for service connection for PTSD is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A September 2010 rating decision increased the rating for the Veteran's GERD with associated short segment Barrett's esophagus, and Schatzki ring, status post dilation, from 10 to 30 percent, effective December 3, 2009 (the date of receipt of his most recent increased rating claim).

2.  Based upon the evidence of record, it is factually ascertainable that an increase in the Veteran's GERD disability, which would warrant a 30 percent rating, occurred prior to December 3, 2009; throughout the one-year period prior to December 3, 2009, the Veteran's GERD disability is shown to have caused persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal discomfort, productive of considerable impairment of health.

3.  Because the Veteran was discharged from active service on January 31, 2009 (i.e., during the one-year period prior to December 3, 2009), the earliest possible effective date for the 30 percent rating for the Veteran's GERD disability is February 1, 2009 (the day after his service discharge date).


CONCLUSION OF LAW

An effective date of February 1, 2009, but no earlier, is warranted for the award of a higher 30 percent rating for GERD with associated short segment Barrett's esophagus, and Schatzki ring, status post dilation.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 4.114, Diagnostic Code (Code) 7346 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim for an earlier effective date for the 30 percent rating for the Veteran's GERD disability.  However, as the benefit sought is being granted (and there is no legal possibility of an effective date earlier than the one being assigned, as the one being assigned is the day after his service discharge date), there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (when considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's GERD with associated short segment Barrett's esophagus, and Schatzki ring, status post dilation, is rated under Code 7346, which provides for the following ratings for hiatal hernia.  A 10 percent rating is warranted for the presence of two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Code 7346 (2013).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran filed his original claim for service connection for a GERD disability on January 16, 2009, while he was still in active service.  He was discharged from active service on January 31, 2009.  A May 2009 rating decision granted service connection for hiatal hernia and assigned a 0 percent rating, effective February 1, 2009 (the day after his service discharge date).  In June 2009, the Veteran filed a NOD to the initial rating assigned for his hiatal hernia.  In a September 2009 SOC, the RO increased the rating for his hiatal hernia from 0 to 10 percent, effective February 1, 2009 (the day after his service discharge date).

The Veteran did not file a substantive appeal to the September 2009 SOC; instead, he filed a new claim for an increased rating for his GERD disability, which was received by VA on December 3, 2009.  A September 2010 rating decision recharacterized the Veteran's hiatal hernia disability as GERD with associated short segment Barrett's esophagus, and Schatzki ring, status post dilation, and increased the rating for such disability from 10 to 30 percent, effective December 3, 2009 (the date of receipt of his most recent increased rating claim).

In the current appeal, the Veteran has argued that the effective date assigned for the 30 percent rating for his GERD disability should be February 1, 2009 (the day after his service discharge date), as he alleges that his GERD disability symptoms were just as severe prior to December 3, 2009 as they were on that date.

The evidence of record shows that, throughout the one-year period prior to the filing of his most recent increased rating claim on December 3, 2009, the Veteran's GERD disability caused symptoms warranting a 30 percent rating (including persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal discomfort, productive of considerable impairment of health).  Specifically, at a February 2009 VA general medical examination, he reported having two episodes of burning epigastric pain per week.  A June 2009 VA treatment record noted that his GERD was productive of heartburn and hiccups, and he was instructed to not eat two hours before going to bed, to elevate his head in bed, and to take a proton inhibitor (Omeprazole).  At a March 2010 VA esophagus examination, he reported that in the last two years he had been having increased symptoms related to his esophagus, including dysphagia for solid foods which had gotten to the point where he would sometimes awaken in the middle of the night with reflux and coughing.  He also reported that it felt like food was getting stuck in his midsternal or lower sternal area in his esophagus, and that he had to stand to eat so as to allow the food to pass.  He further reported that sometimes he would have nausea postprandially on occasion if he was in a social situation.

Taking into account the evidence of disability during the one-year period prior to the date of the Veteran's December 3, 2009 increased rating claim (back to February 1, 2009, the day after his service discharge date), the Board finds that it is factually ascertainable that the increased 30 percent rating for his GERD disability was warranted throughout that period.  Thus, the Board concludes that February 1, 2009 (the day after his service discharge date) is the earliest possible (and appropriate) effective date for the award of the 30 percent rating for the Veteran's GERD disability under the governing law and regulation (see 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)).


ORDER

An effective date of February 1, 2009, for the award of a 30 percent rating for GERD with associated short segment Barrett's esophagus, and Schatzki ring, status post dilation, is granted, subject to the regulations governing the payment of monetary awards.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that he is entitled to service connection for PTSD as a result of in-service stressors involving a fear of hostile military or terrorist activity.  He did not participate in combat, and he does not allege any combat participation.

At a March 2009 VA psychiatric examination, the examiner (who noted that the claims file was not available for review) opined that the Veteran was not suffering from PTSD, and instead diagnosed the Veteran with adjustment disorder with mixed disturbances of emotions and conduct, resolved.

At a fee-basis psychiatric examination in February 2010, the examiner (a private psychiatrist) diagnosed the Veteran with PTSD and with major depression, but did not provide any opinion or rationale linking such diagnoses to the Veteran's service.

In a March 2010 statement, a private psychiatrist noted that he had provided emotional telephone support to the Veteran on several occasions between 1999 and 2009; that these "interventions provided catharsis and support in moments of emotional crisis connected to his military duties as Chaplain during war zone destinations and at mainland," and that the diagnostic impression was compatible with delayed PTSD.  No rationale for such opinion was provided.

At a June 2010 VA psychiatric examination, the examiner (who noted that the claims file was not available for review) diagnosed the Veteran with anxiety disorder, not otherwise specified, with secondary insomnia (mild).  [The Board notes that the Veteran has already been service-connected for anxiety disorder, not otherwise specified, with secondary mild insomnia, currently rated as 10 percent disabling (from February 1, 2009).]

On remand, after any updated treatment records are secured, the Veteran should be scheduled for a new psychiatric examination by a VA psychiatrist or psychologist to review the entire record, determine whether the Veteran has met the criteria for a diagnosis of PTSD at any time while the current claim was pending (taking into account the diagnoses of PTSD provided by private treatment providers in February 2010 and March 2010), and opine as to whether such diagnosis is related to a stressor event in service (to include based on a fear of hostile military or terrorist activity).


Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed PTSD disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete clinical records of all such treatment and evaluations from all providers identified.  The AOJ should also secure copies of the complete clinical records of all VA treatment the Veteran has received for his claimed PTSD disability since July 2009.

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by a VA psychiatrist or psychologist to determine whether he has met the criteria for PTSD at any time while the current claim was pending, and if so, the etiology of such disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Has the Veteran met the criteria for a diagnosis of PTSD at any time while the current claim was pending?  The examiner must take into account the diagnoses of PTSD provided by private treatment providers in February 2010 and March 2010 when rendering this opinion, and reconcile such diagnoses accordingly with the conclusion reached.

(b)  If so, is it at least as likely as not (a 50% or better probability) that such diagnosis is related to a stressor event in service (to include based on a fear of hostile military or terrorist activity)?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


